—Judgment, Supreme Court, New York County (Kibbie Payne, J.), entered August 31, 1999, which, to the extent appealed from, upon a jury verdict, dismissed the complaint as against defendants City of New York and Ralph Baez, unanimously affirmed, without costs.
The trial evidence, fairly interpreted, permitted the jury’s verdict in favor of defendants-respondents and, accordingly, the trial court properly refused to set aside the verdict as against the weight of the evidence (see, Johnson v New York City Health & Hosps. Corp., 246 AD2d 88, 94, lv denied 92 NY2d 816). The testimony, as credited by the jury, established that defendant Baez was proceeding into the intersection at a prudent rate of speed and with the green light when the collision occurred. The court’s charge as to the issue of negligence was proper and, accordingly, provides no ground to disturb the jury’s findings.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.